PER CURIAM.
Robert Lapushinsky petitions this court for a writ of habeas corpus. He shows that a hearing was held in the Circuit Court for Leon County before Judge Charles McClure on whether a temporary injunction against domestic violence should be made permanent. Having heard the testimony of Mrs. Lapushinsky, Judge McClure stated:
Well, apparently there’s been a violation of the temporary order, Mr. Lapushin-sky. And the court order means no contact. It doesn’t mean starting tomorrow, starting next week. So I’m going to enter a permanent injunction. And, Mr. Lapushinsky, I’m holding you in contempt for violating a temporary order and I’m placing you in the county jail for 30 days. You are now in custody. Go with the bailiff.
Petitioner argues that he is being held for indirect criminal contempt without compliance with the procedural safeguards of Florida Rule of Criminal Procedure 3.840. The respondent, speaking through the Attorney General of Florida, properly concedes the correctness of petitioner’s position. We accordingly grant the petition, issue the writ of habeas corpus, and order petitioner’s immediate release.
PETITION GRANTED; WRIT OF HABEAS CORPUS ISSUED.
JOANOS, KAHN and BROWNING, JJ., concur.